Citation Nr: 0930364	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  00-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a seizure disorder, 
claimed as temporal lobe seizures.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder, 
intermittent explosive disorder, schizophrenia, depression, 
psychotic disorder, psychogenic fugue, and major depression.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
September 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which, in pertinent part, denied service 
connection for headaches and for temporal lobe seizures. 

In a January 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
psychosis.  The Veteran also perfected an appeal for that 
matter, which was later merged into the current appeal.  The 
claim has been recharacterized as entitlement to service 
connection for an acquired psychiatric disorder, as listed on 
the title page of this decision. 

In April 2003, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.

In October 2003, the Board remanded the Veteran's claims for 
service connection for headaches and for a seizure disorder 
to the RO via the Appeals Management Center (AMC) for 
additional development.  In January 2004, the appellant had 
an informal conference with a Decision Review Officer (DRO) 
at the RO. 

In a January 2007 decision, the Board denied the Veteran's 
claims for entitlement to service connection for headaches, 
for temporal lobe seizures, and for an acquired psychiatric 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).

In an October 2007 Order, the Court granted the parties' 
Joint Motion for Remand of the Board's January 2007 decision.  
Pursuant to the actions requested in the October 2007 Joint 
Motion, the Court vacated the Board's decision and remanded 
the issues of entitlement to service connection for 
headaches, for temporal lobe seizures, and for an acquired 
psychiatric disorder to the Board for readjudication. 

Thereafter, in December 2008, the Board sought an independent 
medical expert opinion (IME) regarding the matters on appeal.  
After receiving the completed IME in March 2009, the Veteran 
and his representative had an opportunity to comment upon the 
IME and to offer argument and additional evidence.  In 
Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court found 
that the Board has the authority to obtain and consider 
expert medical opinions in compliance with 38 U.S.C.A. § 
7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such consideration from the appellant.  See 38 
C.F.R. § 20.1304 (2008).  Thus, the Board will proceed to a 
decision on the merits on the claims for service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence indicates that 
the Veteran's headache disorder is not related to events, 
disease, or injury during military service, including 
inoculations as well as an in-service head injury.

3.  Competent and persuasive evidence of record reflects that 
a seizure disorder of unspecified etiology is first shown 
over a year after the Veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during active military service.

4.  Competent and persuasive evidence of record reflects that 
an acquired psychiatric disorder of unspecified etiology is 
first shown over a year after the Veteran's separation from 
service, and is not shown to be related to events, disease, 
or injury during active military service.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  A seizure disorder was not incurred in or aggravated by 
active service, nor may service incurrence of an organic 
disease of the nervous system be presumed.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may service incurrence of a 
psychosis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claims for 
entitlement to service connection were received in May 1999 
and September 2000.  He was notified of the provisions of the 
VCAA by the RO and AMC in correspondence dated in September 
2002, May 2003, March 2004, and January 2005.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued for these matters in 
July 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in July and 
November 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
records from the Social Security Administration (SSA), and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations as well as an IME to assess the nature 
and etiology of his claimed disabilities.  Furthermore, the 
Veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as organic disease of the nervous system or 
psychosis, which are manifested to a compensable degree 
within a prescribed period after discharge from service (one 
year for those disabilities), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre- 
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).
Factual Background

The Veteran's June 1971 entrance examination report did not 
reflect any complaints, diagnosis, or findings for any head, 
psychiatric, or neurological disorder.  Immunization records 
detail that the Veteran received multiple vaccinations in 
August 1971 as well as a few vaccinations on September 17, 
1971.  No reactions to any of the shots were noted in the 
service treatment records.

In a service treatment note dated on September 8, 1971, the 
Veteran complained of headaches with memory loss.  It was 
noted that he awoke with a frontal headache and marched out 
to the range.  He indicated that he did not recall picking a 
fight and swearing at an officer.  The Veteran was noted to 
be alert, oriented, and no longer suffering from headache.  
Neural findings were noted to be within normal limits.  
Thereafter, he was dispatched to duty.  Additional service 
treatment records dated in February 1972, March 1972, and 
December 1972 document the Veteran's headache complaints.  
The Veteran's headaches were described as severe, frontal, 
with memory loss.

In a December 1972 treatment note, the Veteran reported that 
he had been struck on the right side of the head with a fist.  
The examiner noted tenderness over the frontal sinuses as 
well as listed an impression of possible concussion.  A 
December 1972 skull X-ray report revealed negative findings.  
In a January 1973 service treatment note, the Veteran 
complained of headache, sore throat, chest pain, and nasal 
congestion.  The examiner listed an impression of viral 
syndrome.  During the remaining nine months of service, 
service treatment records make no reference to headaches, 
psychiatric, or neurological disorders.  The Veteran's June 
1973 service separation examination report did not reflect 
any complaints, diagnosis, or findings for any headaches, 
psychiatric, or neurological disorders.  

Post-service medical evidence demonstrates that in July 1979 
the Veteran was admitted to Lakeside Hospital because he 
presented a potential danger to others.  He reported a long 
history of headaches with subsequent violent behavior, which 
dated back to 1971 when he was in service and had continued 
through the years.  He also reported being struck in the 
right forehead with a baseball bat while in school.  He 
denied drug use and reported being fully aware of his actions 
when he is violent.  He rationalized that his violent 
behavior got him out of temporary problems.  The examiner 
noted no psychotic symptomatology and the Veteran reported no 
depression.  During this admission, the Veteran underwent 
electroencephalogram (EEG) and neurological evaluation.  The 
neurologist opined that he "probably" had psychogenic 
headaches.  The examiner ruled out an organic etiology for 
the Veteran's headaches and violent behavior.  He doubted 
that the headaches were related to a seizure disorder since 
the Veteran was well aware of his actions during the 
episodes.  The examiner considered that the Veteran may have 
a migraine or cluster headache history with episodic 
discontrol.

In August 1979, the Veteran was treated for a headache with 
an unknown etiology at Brunswick Hospital. 

VA treatment notes dated in July 1980 list a diagnosis of 
personality disorder with no psychosis and note findings of 
possible marked depression, borderline personality, 
dissociative reaction, irritability, and history of poor 
impulse control.  
        
In July 1980, the Veteran was admitted to the LCC Center for 
uncontrollable violent behavior.  He was previously admitted 
to this facility in July 1979 for emergency care for extreme 
tension, stress, and headaches.  The headaches were of 
unknown etiology with normal EEG and there was no conclusive 
diagnostic workup following the July 1979 admission.  In July 
1980, the Veteran was minimally cooperative on examination 
and reaffirmed his need to control his headaches and 
emotional outbursts.  His remote and recent memory was noted 
to be intact with no apparent organicity.  Diagnostic 
formulation was deferred until depression could be evaluated. 

In August 1980, the Veteran was admitted to VA for treatment.  
The examiner listed an assessment of depression and history 
of poor impulse control as well as referred the Veteran to 
neurology for evaluation of a possible seizure disorder.  It 
was noted that the Veteran was to be engaged in weekly mental 
health therapy and that he had a history of severe headaches, 
explosion disorder, and blackout spells.  In an August 1980 
VA neurology consultation, the examiner listed an assessment 
of depression versus personality disorder and rule out 
temporal lobe seizures with history of amnesic episodes and 
violent behavior.  Thereafter, the Veteran underwent a brain 
scan in August 1980 that revealed no focal neurological 
findings.  

In early October 1980, the Veteran was admitted to Lakeside 
Hospital for presenting a potential danger due to his violent 
episodes.  An October 1980 admission note revealed that the 
Veteran had been previously admitted to the hospital in July 
1979, but failed to return on a leave of absence after 3 days 
of in-patient care.  His complaints were the same - headache 
and spells during which he became violent and experienced 
amnesia.  The Veteran indicated that these spells began in 
1971 while he was in service.  He stated that as a child he 
did have some severe head trauma and was possibly exposed to 
toxic chemicals after the onset of the spells and headaches.  
The examiner noted past normal neurology consultation, sleep 
deprived EEG, and skull X-ray.  The Veteran's family history 
was negative for psychiatric disturbance and seizure history.  
However, on psychiatric evaluation, he presented a history of 
some type of spells that were thought to be "possibly 
dissociative reaction, possibly seizure disorder".  Workups 
were unsuccessful in establishing any etiology or effective 
treatment program.  It was noted that the nature of the 
spells had changed in that they were no longer associated 
with severe headaches.  The Veteran was asked to remain in-
patient so that the examiner could observe a spell in order 
to develop the proper treatment plan.  The admitting 
diagnosis was listed as psychogenic fugue versus temporal 
lobe seizure.  The Veteran remained hospitalized, and the 
October 1980 discharge summary noted that his neurological 
examination was normal with no complaints of psychiatric 
symptoms.  The Veteran was seclusive and had flattened affect 
until he underwent the sleep deprived EEG, when he displayed 
excessive anger over the glue that was used during the 
procedure.  He refused to complete the psychological testing 
and requested a discharge, which was granted by the examiner.  
The examiner noted that the Veteran "handles anything that 
he does not like by avoidance and excessive anger".  The 
Veteran was not in any type of dissociative state upon 
discharge.  The diagnosis upon discharge was psychogenic 
fugue.

Later that month, the Veteran was admitted to Western Mental 
Health Institute for violent outbursts and amnesia.  He was 
brought to the hospital by an informant who reported that the 
Veteran lived with his sister and worked in a factory for the 
past few years.  During this time, he had been very 
argumentative.  On admission, the Veteran reported difficulty 
with amnesia, violent behavior, and visual hallucinations.  
He stated that he did not drive because of "seizure type 
activity".  While the Veteran was hospitalized, his lawyer 
phoned and reported that the Veteran was involved in a 
lawsuit against a police department and that it was 
discovered upon administration of a lie detector test that he 
lied about not stealing money.  The lawyer indicated that the 
Veteran was "so convincing that he was telling the truth" 
that he agreed to represent him in that lawsuit.  Laboratory 
findings, to include drug screening, were negative.  The 
examiner's final diagnosis was primary degenerative dementia, 
presenile onset, with delirium, and intermittent explosive 
disorder.  The provisional diagnosis was temporal lobe 
epilepsy, rule out personality disorder.

In December 1980, the Veteran underwent private psychological 
evaluation by M. C., M.A. for the purpose of determining the 
nature of his periodic violent episodes.  Based on clinical 
evaluation and diagnostic testing, the examiner indicated 
that "although it cannot be ruled out, the testing did not 
reveal the presence of cerebral dysfunction".  However, the 
examiner noted that the Veteran showed significant 
disturbances in self-concept and difficulty relating to 
women.  The examiner opined that it was likely that the 
Veteran's behavior is "somewhat cyclical and that following 
violent outbursts he withdraws in depression".  There was 
some suggestion of schizophrenia, particularly concerning 
feelings of loss of control and an overriding somatic 
concern.  The examiner concluded that "it cannot be 
determined from the reported test results whether [the 
Veteran's] uncontrolled outbursts are organically based or 
functional in nature".

In September 1984, the Veteran underwent psychiatric 
evaluation by M. S., M.D., a private psychiatrist, which 
resulted in a diagnosis of intermittent explosive disorder.  
The Veteran gave a history of intermittent episodes of 
violent behavior and amnesia, which he attributes to 
immunizations received during basic training in 1971.  He 
reported having headaches and occasional episodes of violence 
and amnesia that were controlled with Haldol.  The 
psychiatrist noted past EEG's and neurological examination, 
which were both normal.

In a March 1992 initial interview report by J. F., M.S., a 
psychological examiner, it was noted that the Veteran sought 
private medical attention for episodes of confusion and 
amnesic periods.  He reported suffering from "blackouts" 
since military service in 1971 following receipt of 
injections which caused him to become violent.  He indicated 
that he was hospitalized after assaulting a commanding 
officer and was placed on medication which he could not 
recall.  He reported that prior to an episode, he feels a 
headache that begins behind his eyes and moves to encompass 
the whole head.  He stated that he can be amnesic from 30 to 
120 minutes and that the episodes are more frequent in hot 
weather.  His past medical history was noted to be 
unremarkable with numerous negative neurological workups.  
Past psychiatric admissions produced very few results.  It 
was noted that the Veteran maintained random employment until 
1979 when he found himself unemployable due to this amnesic 
periods and fits of violence.  The examiner opined that the 
origin of the Veteran's episodes was uncertain and may be the 
basis of a delusional system, although his presentation was 
not such that he appeared delusional.  The examiner deferred 
listing a diagnosis pending psychiatric evaluation. 

In October 1999, the Veteran was hospitalized at VA for 
treatment of possible seizures and violent behavior.  He was 
referred from the psychiatric ward to neurology for a workup, 
which was normal. An MRI and skull x-ray produced no results.  
In a VA neurology clinical note, the VA physician indicated 
that he did not believe the Veteran has epilepsy, citing 
normal EEG, MRI, and general neurological examination 
findings.  There was no postictal state, tonic/clonic seizure 
activity, biting of the tongue, or loss of control of 
urination or defecation.  During his hospitalization, he 
complained of a lesion on the back of his head that was 
causing him discomfort.  Doctors noted no seizures or violent 
behavior during his in-patient stay.  He was discharged under 
irregular status, apparently, because the pain of his skin 
lesion was bothersome and he had not yet received treatment 
for it at VA.

On October 1999 VA neuropsychiatric testing, the examiner 
felt that the Veteran had complex partial seizures.  The 
Veteran reported his first seizure-like episode occurred in 
1971, in service, after receiving a number of immunizations 
during basic training.  He felt a burning sensation in his 
head followed by a period of amnesia, during which he 
attacked other trainees.  Based on clinical testing, the 
examiner opined that the etiology of the Veteran's spells 
"remains uncertain".  According to the VA psychology 
intern, clinical findings "provided no confirmation of 
lateralizing deficits that are sometimes seen in seizure 
disorder" and the Veteran did not show the typical 
presentation of conversion disorder, and there was not 
correlation between his spells and periods of stress.  His 
spells were found to be too infrequent than what was usually 
seen in psychologically induced, non-epileptic seizures.  The 
VA intern noted that his most debilitating difficulties 
pertained to personality adjustment rather than seizures and 
that he met the criteria for a personality disorder with 
antisocial and narcissistic features.

In a November 1999 treatment note, K. G. D., M.D., a 
neurosurgeon from Semmes Murphey Institute, noted that the 
Veteran's episodes could well represent complex partial 
seizures with cursive automatisms.  A November 1999 private 
EEG report revealed normal findings and noted that the 
Veteran underwent hyperventilation and photic stimulation for 
this tracing.

Private psychiatric evaluation reports dated in December 1999 
(from R. K. W., M.D.) and February 2000 (A. U., M.D.) reflect 
that the Veteran was diagnosed with psychosis, NOS (not 
otherwise specified) and schizoid personality disorder.  
Seizure disorder was noted by history.  Previous psychiatric 
admissions were noted to reveal a significant history of 
bizarre behavior.  It was indicated that the Veteran has had 
these episodes for nearly 30 years, manifested by periods of 
amnesia and physical destruction of property but not harm to 
others.  The episodes lasted from a few hours to up to 12 
hours from 5 to 12 times a year.

A January 2000 VA hospital discharge summary indicated that 
the Veteran was admitted for an attempted suicide.  The 
Veteran reported having no memory of his attempted suicide.  
It was noted that the Veteran was very hostile during his 
stay and refused to be examined or interviewed.  He reported 
having a history of complex partial seizures, which began in 
1971 and occur up to four times per year.  In the past 
psychiatric history section, the examiner noted that the 
Veteran has received no Axis I diagnosis, but that 
neuropsychology testing on his last admission and his history 
suggest possible cluster B traits including antisocial and 
borderline traits.  The Veteran was previously admitted to 
the VA psychiatry ward in October 1999 and an EEG was 
conducted showing normal results.  He was placed on 
Gabapentin and Nortriptyline based upon his history of 
seizures.  He reported regular compliance with these 
medications and indicated that he had no other current 
medical problems.  The Veteran attributed his behavior to 
seizures and that he had not worked since 1970 because of 
seizures.  The examiner considered the possibility that the 
Veteran experienced symptoms due to a type of partial complex 
seizure.  There was no Axis I discharge diagnosis, but the 
examiner listed an Axis III diagnosis of complex partial 
seizure disorder.

In a January 2000 treatment record from William Walker 
Counseling Center, the Veteran indicated he had not slept in 
five days and had short-term memory loss.  He further claimed 
that he had a reaction after shots during basic training.  It 
was noted that the Veteran had tried to kill himself that 
week and was hearing voices but had no visual hallucinations.  
A social worker assessed rule out bipolar disorder, severe, 
with mood congruent psychotic features as well as rule out 
major depression with psychotic features.  Additional 
treatment records from this provider dated from March 2000 to 
October 2001 reflect complaints of self reported seizure 
disorder, suicidal and homicidal ideation, and impaired 
impulse control as well as noted findings of extreme thought 
blocking.  Examiners listed diagnostic impressions of 
psychosis, NOS, rule out intermittent explosive disorder, and 
rule out seizure disorder. 

In a March 2000 VA hospital discharge summary, the Veteran 
was again hospitalized for being suicidal.  He stated that he 
had a seizure and exhibited bizarre behavior which he did not 
recall.  After the seizure, he was angry and agitated for a 
period of days before being brought to the hospital.  He 
reported not missing any of his medications which lessen the 
frequency of the seizures and prevent the warning sign of an 
aura of burning in the right forehead.  The examiner noted no 
distress or seizure activity while the Veteran was 
hospitalized.  His discharge diagnoses included mood disorder 
secondary to general medical condition by history, cluster B 
traits, and complex partial seizure disorder.

In a March 2000 treatment note, K. G. D., M.D., indicated 
that the Veteran had two further episodes since November 
1999.  It was noted that the Veteran's mood had been very 
bad, that he was recently admitted to VA, and that he was 
suicidal.  The physician indicated that the Veteran was 
alert, orientated, appeared depressed, and had no focal 
signs.  He increased the Veteran's Neurontin.  In a June 2000 
treatment note, the physician indicated that the Veteran had 
two further episodes since March 2000 that were less severe 
and less violent.  On examination, the Veteran was alert, 
orientated, exhibited satisfactory mood, and had no focal 
signs.  It was noted that the Veteran would not longer be 
seen on a regular basis by that physician. 

In October 2001, the Veteran was again hospitalized at VA.  
The VA hospital discharge summary listed a diagnosis was 
psychotic disorder secondary to partial complex seizures.

In an October 2001 VA psychiatric record, the Veteran's VA 
treating psychiatrist, N. B., M.D., noted that the Veteran 
was feeling emotionally "so so" in the past two months.  
While the Veteran could not remember, his daughter reported 
seizures that included behaviors of eyes rolling back, 
movements in unplanned and non-goal directed manner, and 
inability to respond or speak for hours.  After coming to, 
the Veteran would be in a mean mood for two hours at most.  
The Veteran indicated that he was more forgetful, was 
refreshed by sleep, and exhibited subjectively ok energy.  
The physician reported that the Veteran had fair appetite, 
stable weight, and was tolerating Neurontin, Tegretol, and 
Paxil.  

In a December 2001 letter from N. B., M.D., it was noted that 
the psychiatrist had treated the Veteran for the past 18 
months.  He indicated that the Veteran continued to suffer 
from complex partial seizures, which would sometimes 
generalize to grand mal seizures.  The physician reported 
that the Veteran would usually come to the attention of 
mental health providers in the aftermath of his seizures when 
the seizure induced changes in his mental state became more 
prominent and led to a significantly disabling as well as 
dangerous mood disorder.  It was noted that the Veteran would 
invariably present in a tense and agitated state making 
threats to harm others in the belief that he was threatened 
himself.  Unable to control this behavior, he would be 
brought by a worried family member for emergency 
hospitalization.  The physician reasoned that because of his 
aggressive behavior as a consequence of his seizures, the 
Veteran's family distanced themselves and have been less 
willing to give ongoing support.  He concluded that this led 
to a significant delay in the full understanding of the 
Veteran's mental illness as significant aspects were left 
unreported.  It was noted that only lately had a report of an 
observed seizure and the behavioral consequences become 
available.  

The VA psychiatrist noted the elusive nature of the 
presentation of the Veteran's seizure disorder with a 
significant change in his mental state which would happen 
suddenly only to disappear again.  He indicated that in 
reviewing the Veteran's claims file he came across a service 
treatment record dated on September 8, 1971 which described 
the typical events after one or a series of complex partial 
seizures.  The psychiatrist indicated that typically the 
presentation of a mood and behavioral disorder after complex 
partial seizure is understood as misbehavior rather than an 
illness.  He opined that the Veteran's illness was clearly 
present during his military service and that he was punished 
rather than treated, which led to an exacerbation of the 
illness. 

Treatment records from the William Walker Counseling Center 
dated from February 2002 to November 2002 reflect an 
assessment of suicidal and homicidal ideations with no 
precipitating event that recur with the Veteran's severe 
headaches. Examiners listed diagnostic impressions of 
psychotic disorder NOS, intermittent explosive disorder, 
seizure disorder, and psychotic disorder due to partial 
complex seizures. 

Additional VA medical records dated from January 2003 through 
March 2003 were associated with the file.  In a January 2003 
VA psychiatry note, it was noted that the Veteran was brought 
to VA by a guard from a community crisis center.  The 
examiner listed an impression of rule out psychomotor 
seizures and rule out depression.  He was admitted for 
treatment.  In a January 2003 VA psychiatry note, he reported 
that he was having "a seizure" and felt homicidal.  He was 
also very hostile and uncooperative to the VA nurse who 
attempted to take his vital signs.  As he was refusing to 
give a history or participate in a physical, the following 
information was gathered from his last discharge summary.  It 
was noted that the Veteran was diagnosed with a seizure 
disorder in 1973.  The Veteran had his first seizure in the 
Army and believes it was due to a reaction from vaccinations.  
In the past psychiatric history, it was noted that Veteran's 
violent behavior was discovered to be a result of his seizure 
disorder only a few years ago when he was evaluated 
privately.  The examiner diagnosed mood disorder secondary to 
general medical condition by history, cluster B traits, and 
complex partial seizure disorder by history.  Nursing 
progress notes reflect that the Veteran showed no evidence of 
seizure or seizure like activity.  After his initial 
interview, the Veteran was noted to be compliant with 
medications and to have voiced no somatic or emotional 
distress.  An admitting diagnosis was listed as affective 
psychosis in another January 2003 treatment record.  
Discharge instructions dated in January 2003 reflected a 
diagnosis of seizure disorder.  In an April 2003 follow-up 
treatment record, N. B., M.D., listed a diagnosis of 296.82 
(atypical depressive disorder).

In April 2003, the Veteran testified before the Board at a 
personal hearing.  He stated that he was given shots during 
basic training and he began attacking people. He reported 
that he was given Article 15's for his behavior, but that he 
had no awareness of his actions.  He attributed these 
incidents to seizures, which he claims were treated as 
headaches.  A witness, the Veteran's daughter, testified that 
her earliest recollection of the Veteran's seizures was 1982 
or 1983.  The Veteran stated that his seizure disorder had 
its onset in service and that he continued to have problems 
since that time.  He reported that the headache would usually 
precede a seizure episode but that the medications he took 
eliminated the triggering burning head pain that would 
indicate a seizure was forthcoming.  The Veteran testified 
that the first time he was told he had a seizure disorder was 
in 2000, and that for 35 years he did not know he had been 
experiencing seizures.

Evidence from the Social Security Administration (SSA) 
associated with the record in March 2004 reflects the 
Veteran's award of disability benefits was for paranoid 
schizophrenia which had its onset in December 1980.  Among 
the SSA medical records was a co-signed letter dated in 
December 1980 from the medical director and a health center 
therapist at the Covington Mental Health Center.  Following 
their evaluation of the Veteran, they diagnosed borderline 
personality disorder, ruling out temporal lobe epilepsy due 
to lack of neurological evidence of organic abnormality.  The 
Veteran reported being hospitalized for violent headaches and 
explosive behavior, as well as, a number of arrests for 
assault.

A September 1980 VA EEG report associated with SSA records 
revealed normal findings. 

In a January 1981 letter, a neuropsychiatrist for SSA, A. R. 
B., M.D., noted the Veteran's history of headaches, 
personality change with tendency to become violent, and 
unawareness of his behavior.  He noted normal neurological 
workup and EEG testing.  The physician also noted that the 
Veteran displayed a personality change in 1973 when his first 
wife was killed in a car accident.  There was some indication 
of predisposing factors, which included a nervous breakdown 
that occurred in 1971 while the Veteran was on active duty.  
The Veteran reported being hospitalized in service for a 
nervous breakdown.  The Veteran did not respond to 
questioning and the physician noted that his emotional 
reactions were extremely inappropriate with extremely flat 
affect and obvious agitation and anxiety throughout the 
interview.  The physician listed a diagnostic impression of 
schizophrenia, paranoid type and noted that organicity had 
been ruled out.

In a June 1982 letter, A. R. B., M.D., indicated that he 
examined the Veteran in January 1981.  Based on the prior 
examination findings, he noted that the Veteran suffered from 
schizophrenia, paranoid type.  His reexamination of the 
Veteran in June 1982 resulted in no change in his diagnostic 
impression.

In a June 1982 statement, E. L. S., PhD, indicated that the 
Veteran had been seen at the Tri-County Mental Health 
Services in 1981 and 1982 on nine occasions.  It was noted 
that Veteran consistently complained of headaches, blackout 
periods, explosiveness, and depression.  The Veteran was 
noted to have some difficulty with occasional inability to 
concentrate or have memory lapses and felt that most of his 
problems began when he was in the U.S. Army.  Several 
occasions during the times seen at the Center were noted to 
concern the effect of his seizure history on some of his 
violent behavior and he was noted to have a diagnosis of 
borderline personality disorder.

In an October 1993 psychological evaluation for continued 
receipt of SSA disability benefits, the examiner noted that 
the Veteran's disability "is said to have begun in the late 
1970s".  The Veteran's sister provided the medical history 
for the examiner which correlated with his own narrative 
statements about how his problems began during military 
service after being inoculated.  It was noted that the 
Veteran was involved with juvenile authorities twice as a 
teenager for breaking windows and for assaulting a teacher 
and has never been involved with the criminal justice system 
as an adult.  His last employment was in the 1970's.  He 
worked in a die casting factory before he quit due to a 
"nervous breakdown".  Based on the clinical interview, the 
diagnosis was recurrent major depression, severe with 
psychotic features and chronic undifferentiated 
schizophrenia.

On VA neurological examination in March 2004, the examiner 
indicated that the Veteran had a claims file with him.  The 
examiner reviewed the file and noted that it showed numerous 
work-ups for in Neurology, Neuropsychology, and Psychiatry 
and that no firm diagnosis had been made as regarding the 
likelihood of seizure activity.  The Veteran was reported to 
be vague on the history of his alleged seizure disorder and 
blood testing showed no significant level of Dilantin.  The 
Veteran reported onset of seizures during boot camp.  The 
Veteran reported that he was uncertain about the nature of 
his seizures other than he feels as if he wants "to hurt 
someone".  The examiner noted that the Veteran had an 
unusual presentation, showing a bizarre gait and give-way 
weakness of his extremities, stumbling, but not falling over 
during physical examination.  The examiner indicated that 
these findings corresponded with past examination findings of 
bizarre gait, weakness, and nonfocal examination.  The VA 
examiner found that the Veteran did not provide a good 
description of the details of the seizure-like events he 
claimed nor how they were related to his military service.  
The examiner opined that neither the physical examination of 
the Veteran nor his medical record indicated he has a seizure 
disorder with any degree of certainty.  The Veteran appeared 
to be noncompliant with the empirical treatment of a possible 
complex partial seizure disorder and his neuropsychological 
profile, as documented in the claims file, appeared to be 
functional.

On VA neurological examination in December 2004, the same VA 
physician who conducted the March 2004 VA examination, again 
reviewed the Veteran's claims file and noted the Veteran's 
in-service complaints of headache were documented while he 
was in service.  He remarked that there was no evidence that 
the Veteran has seizures or seizure activity other than in 
the Veteran's own statements.  The physician noted that the 
Veteran is currently receiving a very low dose of Dilantin 
and Gabapentin from VA's psychiatry service but that he is 
not currently being treated for headaches or a seizure 
disorder. 

In his December 2004 VA neurological examination report, the 
VA physician indicated that there was no service medical 
evidence of any seizure disorder.  The Veteran stated that he 
began experiencing headaches and seizures in service after 
being struck in the head during active service.  It was 
further noted that in statements made by the Veteran during 
various hospital admissions, he indicated that he had 
experienced seizures since receiving inoculations during 
military service.  During this examination, the Veteran 
reported onset of seizures after being struck in the head in 
service.  The examiner noted past normal computed tomography 
(CT) scans of the head and normal EEG studies.  The examiner 
cited to 10 admissions to the Memphis VA Medical Center from 
1999 to 2003 in which the Veteran was treated for psychiatric 
problems.  During this time, the Veteran reported having 
periods in which he wanted to hurt people and had suicidal 
ideation, which he believed constituted seizures.  The 
examiner found no documentation of any seizure disorder, 
despite his prescribed medications noted to be for "possible 
complex partial seizures in the past".  The examiner 
reported that the Veteran did not receive current 
neurological treatment for a seizure disorder and that his 
seizure diagnosis is by history.  The examiner cited to a 
November 2002 EEG which revealed no paroxysmal spikes or 
epileptiform activity as well as revealed normal awake and 
drowsy EEG recordings.  Physical examination findings were 
normal for orientation, cranial nerves, extraocular muscle 
movement, sensation, facial muscle movement, cerebellar 
examination, Romberg sign, motor examination, and pinprick.  
There were no pathological signs of seizure found.

In a January 2005 VA addendum opinion, the same VA physician 
opined that based on a review of the Veteran's VA medical 
history, "he does not have a headache disorder at this time, 
and the occasional headache he does suffer is not likely to 
be associated with his military service".  

Additional VA treatment notes dated in November 2005 reveal 
that the Veteran was admitted to the VAMC for treatment of 
depression and left the unit against medical advice. 

In a November 2005 statement from the Veteran's treating VA 
psychiatrist, N. B., M.D., it was noted that the Veteran's 
episodic and drastic changes in behavior "could be seen as a 
manifestation of an underlying seizure disorder".  The VA 
doctor noted that the VA neurologist who conducted the 
December 2004 VA examination indicated that "this 
explanation was rather unlikely".  The VA psychiatrist noted 
that a seizure disorder has not been completely excluded and 
there remains a likelihood that a seizure disorder underlies 
the Veteran's behavior changes.  He further reported that a 
similar change in the Veteran's behavior was noted in 
service.  The VA physician suggested monitoring of the 
Veteran in an epilepsy unit.

In the October 2007 Joint Motion for Remand, it was noted 
that given the extensive, complex, and contradictory evidence 
in this case, the Board should consider seeking an 
independent medical expert opinion. 

In December 2008, the Board sought an independent medical 
expert opinion (IME) concerning the matters on appeal.  Based 
on a review of the presently assembled factual evidence of 
record, a physician with a specialty in neuropsychiatry was 
asked to furnish an opinion as to whether the Veteran had a 
current chronic primary headache disorder (as contrasted to 
intermittent, non-specific, secondary headaches), an 
identifiable current chronic seizure disorder, and/or a 
current chronic acquired psychiatric disorder.  If any of 
those disorders were found, the physician was requested to 
render an opinion as to whether it was at least as likely as 
not (i.e., a 50 percent probability or greater) that any of 
the claimed disorders were related to an established incident 
or event during to the Veteran's active military service.  

Thereafter, the Board obtained a March 2009 opinion from C. 
M., M.D., a Division Director, Consult/Liaison, and Assistant 
Professor in the Department of Psychiatry and Behavioral 
Neurobiology at the University of Alabama at Birmingham.  
This physician made findings based on her extensive review of 
the record but did not examine the Veteran.  

Regarding the Veteran's claimed headache disorder, C. M., 
M.D., indicated that the medical record contained no evidence 
of a current headache disorder.  She noted that she could not 
adequately determine if the Veteran has a current primary 
headache disorder as treatment records dated from 2000 to 
2003 explicitly stated that the Veteran had no headache 
present.  She further discussed how the wording in latest 
findings of record in December 2005 does not really show any 
active headache issues, with no diagnosis or treatment 
indicated.  She finally concluded that if headaches are 
ongoing and documented, the Veteran needed a thorough current 
neurological evaluation of headache.  She further opined that 
it was not at least as likely as not that headaches were 
related to an established incident or event during the 
Veteran's active military service.  She highlighted that the 
Veteran's service records did not mention any adverse 
reaction to inoculations and that the first mention of 
headache during service in 1971 preceded his 1972 in-service 
head injury.  

Regarding the Veteran's claimed seizure disorder, C. M., 
M.D., indicated that she respected the November 2005 opinion 
from the Veteran's treating VA psychiatrist, N. B., M.D., 
which noted that the Veteran's episodic and drastic changes 
in behavior "could be seen as a manifestation of an 
underlying seizure disorder".  In her IME, C. M., M.D., 
reported that she felt that the diagnosis should be tested, 
noting that the definitive diagnostic test would be 
videotaped continuous EEG monitoring that would encompass an 
episode.  The physician acknowledged the Veteran's 
contentions that his claimed seizure disorder began after in-
service inoculations or after an in-service head injury, but 
opined that it was not at least as likely as not that 
seizures were related to an established incident or event 
during the Veteran's active military service.  She detailed 
that while she did not know what inoculations the Veteran 
received in service, she did not have any knowledge of a body 
of evidence linking military inoculations with seizures.  She 
again highlighted that the first documented episode of 
headache followed by rage attack on others with amnesia was 
during service in September 1971 and clearly preceded his 
1972 in-service head injury.  

Regarding the Veteran's claimed acquired psychiatric 
disorder, C. M., M.D., noted that the Veteran has received 
multiple diagnoses over the nearly 40 years of his treatment, 
including depression, mood disorder secondary to seizures, 
psychosis NOS, schizophrenia, personality disorder (schizoid, 
antisocial, narcissistic, borderline), dissociative fugue, 
and intermittent explosive disorder.  From her extensive 
review of the record, the physician believed the Veteran 
likely has borderline personality disorder or a mixed cluster 
B personality disorder with antisocial, borderline, and 
narcissistic features and intermittent explosive disorder.  

The physician comprehensively discussed how the Veteran did 
not meet the diagnostic criteria for diagnoses of 
dissociative fugue, depression, schizophrenia, and 
intermittent explosive disorder.  Thereafter, she concluded 
that the Veteran met the criteria for borderline personality 
disorder, which she noted was a psychiatric disorder that 
begins early in life and is not generally thought of as being 
acquired as an adult.  She opined that it was not at least as 
likely as not that the Veteran's chronic acquired psychiatric 
disorders were related to an established incident or event 
during active military service.  She highlighted that the 
Veteran was not noted to have depression or psychosis in his 
service treatment records.  It was further noted that the 
Veteran did have symptoms of a personality disorder and 
perhaps a dissociative event, but that these symptoms appear 
to have been present as a teenager with an assault of a 
teacher and breaking windows.  In addition, she reported that 
evidence of record detailed that the Veteran appeared to work 
steadily after leaving the military in 1973 up until he began 
to experience more significant dissociative episodes in 1979. 

Analysis

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection for 
these matters.  However, in this case, there is no clear and 
unmistakable evidence that the Veteran's claimed headaches, 
seizure disorder, or acquired psychiatric disorder pre-
existed his military service or that those conditions were 
aggravated by such service.  As the Veteran's June 1971 
service entrance examination report did not reflect any 
complaints, diagnosis, or findings for any head, psychiatric, 
or neurological disorder, VA concedes that the Veteran's 
psychiatric and neurologic functioning were sound at entry 
into service, as shown by the evidence of record.  Further, 
while past medical history given by the Veteran and his 
family members in various treatment notes of record show 
discussion of a prior head trauma during childhood as well as 
impulsive or violent behavior as a teenager, the record does 
not reflect that the Veteran received any medical treatment 
for his claimed headaches, seizure disorder, or acquired 
psychiatric disorder prior to entry into active military 
service.  Consequently, the Board finds that the presumption 
of soundness at entry into service is not rebutted by the 
evidence of record.  Therefore, the Board will now consider 
each the Veteran's claims for entitlement to service 
connection on a direct basis. 

I.  Headaches

In this case, the Board acknowledges that service treatment 
records do reveal complaints of and treatment for headaches 
during active service.  However, the Veteran's June 1973 
service separation examination report did not reflect any 
complaints, diagnosis, or findings for headaches.  In 
addition, post-service objective medical findings of 
headaches are first shown in 1979, more than five years after 
separation from active service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, competent medical evidence of record does not 
establish a relationship between the Veteran's claimed 
current headaches and any established event in service, 
including inoculations or a minor head injury.  In a January 
2005 VA addendum opinion to his December 2004 VA neurological 
examination, a VA physician opined that based on a review of 
the Veteran's VA medical history, "he does not have a 
headache disorder at this time, and the occasional headache 
he does suffer is not likely to be associated with his 
military service".  While the physician who drafted the 
March 2009 IME indicated that the Veteran would need a 
thorough current neurological evaluation if headaches were 
found to be ongoing and documented, she clearly concluded 
that she found no evidence of a current headache disorder 
during her comprehensive review of the Veteran's extensive 
medical record.  Nonetheless, she further opined that it was 
not at least as likely as not that headaches were related to 
an established incident or event during the Veteran's active 
military service.  In her rationale for that opinion, she 
detailed that the Veteran's service records did not mention 
any adverse reaction to inoculations and that the first 
mention of headaches during active service in 1971 clearly 
preceded his 1972 in-service head injury.  

Based on the evidence discussed above, entitlement to service 
connection for headaches is not warranted.

II.  Seizure Disorder
 
Evidence of record reflects that the Veteran had an isolated 
incident during active service in September 1971 when he 
complained of headaches with memory loss and was told he 
picked a fight with an officer.  Thereafter, the Veteran was 
immediately dispatched to duty after neural findings were 
found to be within normal limits.  Yet, service treatment 
records clearly do not reveal any findings, diagnosis, or 
treatment of a seizure disorder during active service.  

Objective medical findings of various types of seizures and 
seizure disorders are first shown over a year after 
separation from active service and cannot be presumed to have 
been incurred during service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  While acknowledging that post-service treatment 
records reflect findings of various types of seizures and 
seizure disorders, the Board must also note that the 
Veteran's extensive record reveals numerous normal EEG, brain 
scans, skull x-rays, and neurological examination findings, 
dated in reports from 1979 through 2004.  The Board further 
notes that the Veteran was repeatedly hospitalized at VA and 
private health care facilities for complaints of seizures and 
posing a danger to others; however, there is not one 
documented episode of the Veteran having a seizure while in 
in-patient status.  The record also contains several entries 
of the Veteran being uncooperative, hostile, becoming 
excessively angry, and being non-compliant with clinical 
testing designed to evaluate and attempt to treat his 
reported seizure symptomatology.  In an October 1980 private 
medical report, the examiner specifically indicated that the 
Veteran handled situations he disliked with avoidance and 
excessive anger.  In addition, on VA examination in December 
2004, a VA physician opined that neither the physical 
examination of the Veteran nor his medical record indicates 
he has a seizure disorder with any degree of certainty.

Even assuming that the Veteran suffers from a current seizure 
disorder, competent and persuasive medical evidence of record 
does not establish a nexus or medical relationship between 
any seizure disorder symptomatology documented post-service 
and events during the Veteran's active service.

The Board acknowledges the opinions offered by the Veteran's 
treating VA psychiatrist in December 2001 and November 2005 
statements of record.  In December 2001, he specifically 
indicated that the Veteran continued to suffer from complex 
partial seizures, which would sometimes generalize to grand 
mal seizures.  He reported that in reviewing the Veteran's 
claims file he came across a service treatment record dated 
on September 8, 1971, which described the typical events 
after one or a series of complex partial seizures.  He opined 
that the Veteran's illness was clearly present during his 
military service and that he was punished rather than 
treated, which led to an exacerbation of the illness.  
However, in his November 2005 statement, the VA psychiatrist 
simply noted that a seizure disorder had not been completely 
excluded and that there remains a likelihood that a seizure 
disorder underlies the Veteran's behavior changes.  He 
further reported that a similar change in the Veteran's 
behavior was noted in service.  The VA psychiatrist only 
suggested further monitoring of the Veteran in an epilepsy 
unit.  

In this case, the Board finds that these opinions are 
outweighed by the evidence of record to the contrary and are 
afforded little probative value.  The VA physician's opinions 
were not made based on a review of the entirety of the 
Veteran's extensive claims file.  In addition, the November 
2005 statement is clearly contradictory to his December 2001 
statement concerning the existence of a current seizure 
disorder.  

In contrast, in the March 2009 IME, the physician conducted 
an extensive review of the entire record and noted that she 
respected the November 2005 opinion of the Veteran's treating 
VA psychiatrist that a seizure disorder has not been 
completely excluded and that there remains a likelihood that 
a seizure disorder underlies the Veteran's behavior changes.  
The physician indicated that she felt that the diagnosis 
should be tested, noting that the definitive diagnostic test 
would be videotaped continuous EEG monitoring that would 
encompass an episode.  The physician further acknowledged the 
Veteran's contentions that his claimed seizure disorder began 
after in-service inoculations or after an in-service head 
injury, but opined that it was not at least as likely as not 
that seizures were related to an established incident or 
event during the Veteran's active military service.  She 
detailed that she did not have any knowledge of a body of 
evidence linking military inoculations with seizures.  She 
again highlighted that the first documented episode of 
headache followed by rage attack on others with amnesia was 
during service in September 1971 and clearly preceded his 
1972 in-service head injury.  

Under these circumstances, the Board concludes that the 
physician's findings in the March 2009 IME constitute the 
most probative (persuasive) evidence on the question of 
whether the Veteran's claimed seizure disorder was incurred 
as a result of events during active service.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Consequently, as the Board finds that a preponderance of 
competent and persuasive evidence of record does not 
establish a relationship between any post-service seizure 
disorder symptomatology and any established event in service, 
entitlement to service connection for a seizure disorder is 
not warranted.

III. Acquired Psychiatric Disorder

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of an acquired psychiatric 
disorder during active service.  Objective medical findings 
of various acquired psychiatric disorders are first shown 
over a year after separation from active service and cannot 
be presumed to have been incurred during service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

There is also no competent evidence relating any psychiatric 
disorder diagnosed post-service to any established event in 
service.  In fact, in the March 2009 IME, the physician 
specifically discussed how the Veteran did not meet the 
diagnostic criteria for diagnoses of dissociative fugue, 
depression, schizophrenia, and intermittent explosive 
disorder.  After concluding that the Veteran met the criteria 
for borderline personality disorder, she clearly opined that 
it was not at least as likely as not that the Veteran's 
chronic acquired psychiatric disorders were related to an 
established incident or event during active military service.  
As noted above, she highlighted that the Veteran was not 
noted to have depression or psychosis in his service 
treatment records and that evidence of record detailed that 
the Veteran appeared to work steadily after leaving the 
military in 1973 up until he began to experience more 
significant psychiatric symptomatology in 1979.  

The Board is cognizant that various treatment providers have 
considered the possibility that the Veteran's psychiatric 
symptomatology is related to a seizure disorder.  However, as 
discussed in detail above, the Board has determined that 
evidence of record does not establish a relationship between 
the post-service seizure disorder symptomatology and any 
established event in service.  As such, these statements 
garner little probative weight and cannot serve as the basis 
of an award for service connection.

As a final matter, the Board also notes that although the 
Veteran has been diagnosed with borderline personality 
disorder, personality disorders are not considered diseases 
or injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no competent evidence that suggests that such has 
occurred in this case.

Based on the evidence discussed above, entitlement to service 
connection for an acquired psychiatric disorder is not 
warranted.

IV.  All Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran, his family members, and his 
representative have advanced on appeal in multiple written 
statements and during his April 2003 hearing.  However, the 
Veteran cannot establish his service connection claims on the 
basis of these assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he developed 
headaches, a seizure disorder, and an acquired psychiatric 
disorder as a result of events during active service 
(including in-service inoculations and an in-service head 
injury), these claims turn on a medical matter--the 
relationship between current disabilities and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
these assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for headaches, for a seizure disorder, and for an acquired 
psychiatric disorder must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a seizure disorder, 
claimed as temporal lobe seizures, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


